Title: Thomas Cooper to Thomas Jefferson, 21 March 1820
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear sir
						
							March 21. 1820
							Columbia
						
					
					I received yours of the 8th yesterday. The contents greatly chagrined me, as it is on every account to be regretted that your Institution cannot go into operation till 1822; and even that period is contingent. I was right in the commencement of our correspondence on this subject, in taking into my calculations the chapter of accidents.
					I shall request Mr Vaughan to transmit you a draught not for 1500$ but for 750$ only payable 1st May.—
					I can make no definitive observations on your letter till I see Mrs Cooper: for which purpose I shall desire her to remain in Philadelphia till July when I will visit that place. I am at a loss at present what to determine on. At all events, I shall remove my family to the place where I go myself wherever that may be, for no consideration shall tempt me to live separate from them, the best part of another year.
					I remain with affectionate respects
					
						Dear Sir Your obliged friend and Servant
						
							Thomas Cooper
						
					
				